                       Case 1:20-cr-00059-VSB Document 62
                                                       61 Filed 10/29/20
                                                                10/12/20 Page 1 of 1
                                                       U.S. Department of Justice
              [Type text]
                                                                           United States Attorney
                                                                           Southern District of New York

                                                                          The Silvio J. Mollo Building
                                                                          One Saint Andrew’s Plaza
                                                                          New York, New York 10007


                                                                           October 12, 2020
                   BY ECF

                   The Honorable Vernon S. Broderick
                   United States District Judge
                   Southern District of New York
                   40 Foley Square
                   New York, NY 10007

                         Re:      United States v. Daisy Confesor et al., 20 Cr. 59 (VSB)

                   Dear Judge Broderick:

                           The Government respectfully submits this letter on behalf of all parties in advance of
                   the pretrial conference presently scheduled for October 30, 2020, at 10:00 a.m. The parties
                   respectfully request that the conference be conducted remotely and understand, in light of that
                   request, that the Court has asked to reschedule the conference. The parties have conferred and
                   are available on the following dates and times:

                               Tuesday, November 10, 2020: 12:00 p.m. to 5:00 p.m.
                               Wednesday, November 11, 2020: 12:00 p.m. to 5:00 p.m.

                          The Government respectfully requests that time between October 30, 2020 and the
                   rescheduled pretrial conference be excluded pursuant to the provisions of the Speedy Trial Act,
                   18 U.S.C. § 3161(h)(7)(A). The Government respectfully submits that the proposed exclusion
                   would be in the interest of justice. The Government understands that all defense counsel
                   consent to this request.


                                                                               Respectfully submitted,
                          10/29/2020
The status conference scheduled for October 30, 2020 is hereby adjourned            AUDREY STRAUSS
to November 10, 2020 at 12:30 p.m. The adjournment is necessary to permit           Acting United States Attorney for the
parties time to continue discussing a possible pretrial disposition of this         Southern District of New York
matter, and to allow counsel to prepare any motions. The Court finds that
the ends of justice served by granting a continuance outweigh the best          By: ______________________
interests of the public and the defendant in a speedy trial. Accordingly, it is     Juliana N. Murray
further ordered that the time between October 30, 2020 and November 10,             Assistant United States Attorney
2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C. 3161 (h)(7)           (212) 637-2314
(A), in the interest of justice.
                   cc:         All Counsel of Record (via ECF)
